DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.
 Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000). Therefore, given the lack of disclosure of any distances between the claimed elements and the inner/outer periphery, one of ordinary skill in the art would not have found that Applicant was in possession of the claimed features, and the limitations are not supported by the original disclosure.
Claims 2-18 and 21-23 are rejected as being dependent upon claims 1, 19, and 20, and failing to cure the deficiencies of the rejected base claim.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 16, 20-21, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the first recess part" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Specifically, claim 5 depends upon claim 1 which does not recite a “first recess part.” It is unclear whether claim 5 is intended to refer to “the first part” of the base defined in claim 1, or if claim 5 is intended to be dependent upon another claim that recites a “first recess part.” For the purposes of examination, “the first recess part” of claim 5 will be interpreted as “the first part.”
Claim 16 recites that “the first circuit board comprises an escape part coated with an adhesive adhering the second circuit board to the first circuit board.” However, it is unclear what structure is required to constitute “an escape part” as such a term is not defined or known in the art. It is unclear if any specific structure should be provided to be “an escape part” or if any structure coated with an adhesive would constitute the claimed “escape part.” For the purposes of examination, any structure coated with the adhesive will be interpreted as reading on the claimed “escape part.”
Claim 20 recites the limitation "each of the first circuit board and the second circuit board comprises a hole formed at a position corresponding to that of the protrusion of the base.”  There is insufficient antecedent basis for the term “the protrusion of the base” in the claim. Specifically, claim 20 
Claim 23 is rejected as being dependent upon claim 20 and failing to cure the deficiencies of the rejected base claim.
Additionally, claim 23 recites that “the base comprises a protrusion.” It is unclear whether this protrusion is intended to be an additional protrusion, or if it is intended to be the protrusion of claim 20.
Claim 21 recites “wherein the protrusion of the base is disposed in the hole of the first circuit board and the second circuit board, and wherein the second hole of each of the first circuit board and the second circuit board is formed at a position corresponding to that of the protrusion of the base.” However, it is unclear how the protrusion of the base can be “disposed in the hole” of the circuit boards, while simultaneously, “the second hole of each of the first circuit board and the second circuit board is formed at a position corresponding to that of the protrusion of the base.” Specifically, it is unclear which hole the protrusion should be disposed within. For the purposes of examination, claim 21 will be interpreted as requiring that the protrusion of the base be disposed in the second hole of the first and second circuit boards.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (U.S. PG-Pub No. 2013/0050828; hereinafter – “Sato”) in view of Sue et al. (Japanese Pub No. JP 2011-154120 A; hereinafter – “Sue”). All citations to Sue are directed toward the English machine translation of Sue, provided as a reference.
Regarding claim 1, Sato teaches a lens driving device, comprising:
a holder member (20, 30) (See e.g. Figs. 2, 3, 24, 25, 36, 41, 42, 49; Paragraph 0084);
a bobbin (24, 240) disposed in the holder member and comprising a hole (See e.g. Figs. 2, 3, 24, 25, 36, 41, 42, 49; Paragraph 0084);
a first coil (18) disposed on the bobbin (See e.g. Figs. 2, 3, 4, 11, 24, 25, 36, 41, 42, 49; Paragraphs 0076 and 0078);
a magnet (28, 282) disposed on the holder member and facing the first coil (See e.g. Figs. 2, 3, 11, 24, 25, 36, 41, 42, 49; Paragraphs 0078, 0081, 0085, and 0089);
a base (14) disposed under the holder member (See e.g. Figs. 2, 3, 24, 25, 36, 41, 42, 49; Paragraph 0076);
a first circuit board (44) disposed on an upper surface of the base (See e.g. Figs. 2, 3, 24, 25, 36, 41, 42, 49; Paragraph 0076);

wherein the first circuit board comprises a body part (44) disposed between the upper surface of the base and the second circuit board and a terminal part (44, 46) extending from an outer periphery of the body part (See e.g. Figs. 2-3 and 21-22; Paragraphs 0076 and 0199-0200),
wherein the body part of the first circuit board (44) comprises a first hole (center hole formed at 44b or 44a) formed at a position corresponding to that of the hole of the bobbin and a first terminal (44b) disposed on an inner periphery of the first hole of the first circuit board (See e.g. Figs. 2, 3, 4, and 21; Paragraphs 0081, 0194, and 0196-0197, particularly paragraph 0197: “six notch portions 44b are formed at positions corresponding to the six lands 18a…by mounting solder pastes on the six notch portions 44b and by carrying out solder reflow, it is possible to electrically connect internal wiring (not shown) of the flexible printed circuit (FPC) 44 with the six lands 18a of the coil board 44”),
wherein the terminal part (44, 46) of the first circuit board is disposed on an outer periphery of the base and comprises a second terminal (46) (See e.g. Figs. 2-3 and 21-22; Paragraphs 0076 and 0199-0200),
wherein the first terminal (44b) of the first circuit board (44) is coupled to the second circuit board (40) by a solder (See e.g. Figs. 2, 3, 4, and 21; Paragraphs 0081-0082 and 0197-0199),
wherein the second circuit board (40) comprises a first hole (40c or 40b) formed at a position corresponding to that of the first hole of the first circuit board and a groove (periphery of 40b or 40c) formed on an inner periphery of the first hole of the second circuit board (See e.g. Figs. 3, 4, and 21; Paragraphs 0195-0197),

wherein the base comprises a hole (14a) formed at a position corresponding to that of the first hole of the first circuit board and a first part (142) formed at a position corresponding to that of the first terminal (See e.g. Figs. 3, 4, and 21; Paragraphs 0077 and 0195-0197), and
wherein the first part includes a positioning portion (142) attached the base and the first circuit board (See e.g. Figs. 3, 4, and 21; Paragraphs 0077 and 0195-0197),
wherein the first part is disposed at a position corresponding to that of the first terminal of the first circuit board and the solder (See e.g. Figs. 2, 3, 4, and 21; Paragraphs 0081-0082 and 0197-0199), and
wherein the positioning portion (142) is nearer to an inner periphery of the hole of the base than to the outer periphery of the base (See e.g. Figs. 3, 4, and 21; Paragraphs 0077 and 0195-0197).
Additionally, Sato discloses that the first circuit board is soldered or adhered to the second circuit board, including at an inner periphery of the first circuit board and mounted to the base (See e.g. Figs. 2-4 and 21-22; Paragraphs 0197 and 0213). Nevertheless, Sato fails to explicitly disclose an adhesive disposed in the first part and attached to the base and the first circuit board.
However, Sue teaches a lens drive unit comprising a base (19) and a movable part having a circuit board (16, 31) formed by a spring (31) with coils that are energized by terminals (16), wherein the base comprises a first part (195, 197) formed at a position corresponding to that of the terminals, and wherein an adhesive is disposed in the first part and attached to the base and the circuit board (See e.g. Figs. 1-3 and 6-7; Paragraphs 0050-0055, 0057-0059, and 0062).
Sue teaches this first part and adhesive disposed in the first part and attached to the base and the first circuit board in order “to prevent the foreign matter from entering the inside of the yoke 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the lens driving device of Sato with the first part having adhesive disposed therein as in Sue order “to prevent the foreign matter from entering the inside of the yoke through the gap for preventing a short circuit between the power supply terminal and the yoke,” as taught by Sue (Paragraphs 0011-0012 and 0061).
Moreover, given that Sato teaches the positioning portion (142) for attaching the first circuit board to the base located nearer to an inner periphery of the hole of the base than to an outer periphery of the base and Sue teaches the use of adhesive for connecting the circuit board to the base “to prevent the foreign matter from entering the inside of the yoke through the gap for preventing a short circuit between the power supply terminal and the yoke,” as taught by Sue (Paragraphs 0011-0012 and 0061), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the lens driving device of Sato such that an adhesive is provided nearer to an inner periphery of the hole of the base than to an outer periphery of the base, since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950).
Further, Examiner further finds that the prior art contained a device/method/product (i.e., a lens driving device) which differed from the claimed device by the substitution of component(s) (i.e., a positioning protrusion) with other component(s) (i.e., an adhesive), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element for another (i.e., substituting the positioning protrusion of Sato with the adhesive of Sue), and the results of the substitution (i.e., a lens driving 
Therefore, pursuant to In re Fout, 213 USPQ 532 (CCPA 1982), and/or In re O'Farrell, 7 USPQ2d 1673 (Fed. Cir. 1988), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute the positioning protrusion of Sato with the adhesive of Sue since the result would have been predictable.
Regarding claim 2, Sato in view of Sue teaches the lens driving device of claim 1, as above.
Sato fails to explicitly disclose that the first part comprises a fist recessed part recessed from the upper surface of the base.
However, Sue further teaches that the first part (195, 197) is recessed from the upper surface of the base (See e.g. Figs. 1-3 and 6-7; Paragraphs 0050-0055, 0057-0059, and 0062).
Sue teaches this structure in order “to prevent the foreign matter from entering the inside of the yoke through the gap for preventing a short circuit between the power supply terminal and the yoke” (Paragraphs 0011-0012 and 0061).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the lens driving device of Sato such that a portion of the terminal is disposed in the first part as in Sue order “to prevent the foreign matter from entering the inside of the yoke through the gap for preventing a short circuit between the power supply terminal and the yoke,” as taught by Sue (Paragraphs 0011-0012 and 0061).
Regarding claim 3, Sato in view of Sue teaches the lens driving device of claim 1, as above.
Sato further teaches that the first circuit board comprises a first groove (periphery of 40c and 44b) formed on the inner periphery of the first hole of the first circuit board (See e.g. Figs. 3, 4, and 21; Paragraphs 0195-0197), and that the positioning portion attaches a lower surface of the first circuit board to the base (See e.g. Figs. 3, 4, and 21; Paragraphs 0077 and 0195-0197).

Regarding claim 4, Sato in view of Sue teaches the lens driving device of claim 1, as above.
Sato further teaches that the holder member comprises an upper surface and a lower surface that is opposite to the upper surface in a vertical direction perpendicular to the upper surface of the base (See e.g. Figs. 2, 3, 24, 25, 36, 41, 42, 49; Paragraph 0084),
wherein the upper surface of the holder member comprises four corners and four lateral sides respectively between the corners, wherein the lower surface of the holder member comprises four corners and four lateral sides respectively between the corners, and wherein the four corners and the four lateral sides of the lower surface of the holder member are aligned in the vertical direction with the four corners and the four corners and the four lateral sides, respectively, of the upper surface of the holder member (See e.g. Figs. 2, 3, 24, 25, 36, 41, 42, 49; Paragraph 0084),
wherein the holder member comprises four bottom stoppers (306A) protruding in the vertical direction from the four corners, respectively, of the lower surface of the holder member (See e.g. Fig. 2; Paragraphs 0088 and 0098-0099),
wherein the holder member comprises at least one upper stopper (304A, 308) protruding in the vertical direction from the upper surface of the holder member, each upper stopper of the at least one upper stopper respectively protruding from a lateral side of the four lateral sides of the upper surface of the holder member (See e.g. Fig. 2; Paragraphs 0088 and 0189-0192), and
wherein each of the four bottom stoppers is not overlapped in the vertical direction with the at least one upper stopper. (See e.g. Fig. 2; Paragraphs 0088, 0098-0099, and 0189-0192).
Regarding claim 5, Sato in view of Sue teaches the lens driving device of claim 1, as above.
Sato further teaches that at least a portion of the first part (142) is formed at a position not interfering with the second coil (See e.g. Figs. 3, 4, and 21; Paragraphs 0077 and 0195-0197). 
Regarding claim 6, Sato in view of Sue teaches the lens driving device of claim 1, as above.
Sato further teaches that the base comprises a second part (See e.g. Fig. 2) recessed from the upper surface of the base (See e.g. Figs. 2-3 and 21; Paragraphs 0123-0128),
wherein a sensor (50f, 50l) is coupled to a lower surface of the first circuit board and detects the magnet (See e.g. Figs. 2-3 and 21; Paragraphs 0123-0128), and
wherein the sensor is disposed in the second part of the base (See e.g. Figs. 2-3 and 21; Paragraphs 0123-0128).
Regarding claim 7, Sato in view of Sue teaches the lens driving device of claim 6, as above.
Sato further teaches that the first part of the base is spaced apart from the second part of the base (See e.g. Figs. 2-3 and 21; Paragraphs 0123-0128).
Regarding claim 8, Sato in view of Sue teaches the lens driving device of claim 1, as above.
Sato further teaches that the first part of the base comprises four first parts (142), and wherein the four first parts are disposed between the fifth hole of the base and four corners of the base, respectively (See e.g. Figs. 3, 4, and 21; Paragraphs 0195-0197).
Regarding claim 9, Sato in view of Sue teaches the lens driving device of claim 1, as above.
Sato further teaches that the first part (142) of the base is spaced apart from the inner periphery of the fifth hole of the base (See e.g. Figs. 3, 4, and 21; Paragraphs 0195-0197).
Regarding claim 10, Sato in view of Sue teaches the lens driving device of claim 1, as above.
Sato further teaches that the base comprises a third groove (See e.g. Figs. 2 and 3) formed on the outer periphery, wherein the terminal part extends along the third groove of the base (See e.g. Figs. 2, 3, and 21; Paragraphs 0076, 0081-0082, and 0200).
Regarding claim 11, Sato in view of Sue teaches the lens driving device of claim 1, as above.

Regarding claim 12, Sato in view of Sue teaches the lens driving device of claim 6, as above.
Sato further teaches that the second part is nearer to one corner of the base than to another corner of the base (See e.g. Figs. 2-3 and 21; Paragraphs 0123-0128).
Regarding claim 13, Sato in view of Sue teaches the lens driving device of claim 1, as above.
Sato further teaches an upper elastic member (32) coupled to an upper portion of the bobbin and an upper portion of the holder member (See e.g. Figs. 2, 3, 24, 25, 36, 41, 42, 49; Paragraphs 0078-0079, 0084, and 0086); and
a lower elastic member (34) coupled to a lower portion of the bobbin and a lower portion of the holder member (See e.g. Figs. 2, 3, 24, 25, 36, 41, 42, 49; Paragraphs 0078-0079, 0084, and 0086).
Regarding claim 14, Sato in view of Sue teaches the lens driving device of claim 13, as above.
Sato further teaches a wire (16) coupled with the upper elastic member and the first circuit board (See e.g. Figs. 2, 3, 24, 25, 36, 41, 42, 49; Paragraphs 0078-0079).
Regarding claim 15, Sato in view of Sue teaches the lens driving device of claim 14, as above.
Sato further teaches that the first circuit board comprises a fifth hole, and wherein the wire passes through the fifth hole of the first circuit board (See e.g. Figs. 2, 3, 24, 25, 36, 41, 42, 49; Paragraphs 0078-0079, 0084, and 0086). 
Regarding claim 16, Sato in view of Sue teaches the lens driving device of claim 1, as above.
Sato further teaches that the first part comprises a groove (14a) formed on the upper surface of the base (See e.g. Figs. 3, 4, and 21; Paragraphs 0077 and 0195-0197).
Additionally, Sue further teaches that the first part comprises a groove (195, 197) formed on the upper surface of the base (See e.g. Figs. 1-3 and 6-7; Paragraphs 0050-0055, 0057-0059, and 0062).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the lens driving device of Sato with the grooved first part of Sue order “to prevent the foreign matter from entering the inside of the yoke through the gap for preventing a short circuit between the power supply terminal and the yoke,” as taught by Sue (Paragraphs 0011-0012 and 0061).
Regarding claim 17, Sato in view of Sue teaches the lens driving device of claim 1, as above.
Sato further teaches a camera module comprising: a PCB (Printed Circuit Board); an image sensor disposed on the PCB; the lens driving device disposed at the PCB; and a lens coupled to the bobbin of the lens driving device (See e.g. Figs. 1-3, 32-33, 35-37, and 50-51; Paragraph 0075: “a camera module 70 (see, FIG. 33) comprises a combination of the lens barrel 12, the auto-focusing lens holder driving portion 20, the sensor board 72, and the image pickup device 76”).
Regarding claim 18, Sato in view of Sue teaches the camera module of claim 17, as above.
Sato further teaches an optical apparatus comprising the camera module (See e.g. Figs. 1-3, 32-33, 35-37, and 50-51; Paragraph 0075).
Regarding claim 19, Sato teaches a lens driving device, comprising:
a holder member (20, 30) (See e.g. Figs. 2, 3, 24, 25, 36, 41, 42, 49; Paragraph 0084);
a bobbin (24, 240) disposed in the holder member (See e.g. Figs. 2, 3, 24, 25, 36, 41, 42, 49; Paragraph 0084);
a first coil (18) disposed on the bobbin (See e.g. Figs. 2, 3, 4, 11, 24, 25, 36, 41, 42, 49; Paragraphs 0076 and 0078);

a base (14) disposed under the holder member (See e.g. Figs. 2, 3, 24, 25, 36, 41, 42, 49; Paragraph 0076);
a first circuit board (44) disposed on an upper surface of the base (See e.g. Figs. 2, 3, 24, 25, 36, 41, 42, 49; Paragraph 0076);
a second circuit board (40) disposed on an upper surface of the first circuit board and comprising a second coil (18) facing the magnet (See e.g. Figs. 3, 4, and 21; Paragraphs 0076 and 0081-0082),
wherein the first circuit board comprises a body part (44) disposed between the upper surface of the base and the second circuit board and a terminal part (44, 46) extending from an outer periphery of the body part (See e.g. Figs. 2-3 and 21-22; Paragraphs 0076 and 0199-0200),
wherein the first circuit board (44) comprises a first terminal (44b) disposed on an inner periphery of the body part, and a second terminal (44, 46) disposed on the terminal part (See e.g. Figs. 2, 3, 4, and 21; Paragraphs 0081, 0194, and 0196-0197, particularly paragraph 0197: “six notch portions 44b are formed at positions corresponding to the six lands 18a…by mounting solder pastes on the six notch portions 44b and by carrying out solder reflow, it is possible to electrically connect internal wiring (not shown) of the flexible printed circuit (FPC) 44 with the six lands 18a of the coil board 44”),
wherein the first terminal is coupled to the second coil by a solder (See e.g. Figs. 2, 3, 4, and 21; Paragraphs 0081-0082 and 0197-0199),
wherein the second circuit board (40) comprises a groove (periphery of 40b or 40c) formed on an inner periphery of the second circuit board (See e.g. Figs. 3, 4, and 21; Paragraphs 0195-0197),

wherein the base comprises a recess (14a) formed at a position corresponding to that of the solder (See e.g. Figs. 2, 3, 4, and 21; Paragraphs 0077 and 0195-0199),
wherein a positioning portion (142) is nearer to an inner periphery of the hole of the base than to the outer periphery of the base (See e.g. Figs. 3, 4, and 21; Paragraphs 0077 and 0195-0197).
Additionally, Sato discloses that the first circuit board is soldered or adhered to the second circuit board, including at an inner periphery of the first circuit board and mounted to the base (See e.g. Figs. 2-4 and 21-22; Paragraphs 0197 and 0213). Nevertheless, Sato fails to explicitly disclose that an adhesive is disposed in the recess.
However, Sue teaches a lens drive unit comprising a base (19) and a movable part having a circuit board (16, 31) formed by a spring (31) with coils that are energized by terminals (16), wherein the base comprises a recess (195, 197) formed at a position corresponding to that of the terminals, and wherein an adhesive is disposed in the recess (See e.g. Figs. 1-3 and 6-7; Paragraphs 0050-0055, 0057-0059, and 0062).
Sue teaches this recess and adhesive disposed in the recess in order “to prevent the foreign matter from entering the inside of the yoke through the gap for preventing a short circuit between the power supply terminal and the yoke” (Paragraphs 0011-0012 and 0061).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the lens driving device of Sato with the recess having adhesive disposed therein as in Sue order “to prevent the foreign matter from entering the inside of the yoke through the gap for preventing a short circuit between the power supply terminal and the yoke,” as taught by Sue (Paragraphs 0011-0012 and 0061).
In re Japiske, 86 USPQ 70 (CCPA 1950).
Further, Examiner further finds that the prior art contained a device/method/product (i.e., a lens driving device) which differed from the claimed device by the substitution of component(s) (i.e., a positioning protrusion) with other component(s) (i.e., an adhesive), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element for another (i.e., substituting the positioning protrusion of Sato with the adhesive of Sue), and the results of the substitution (i.e., a lens driving device with a circuit board attached to the base by an adhesive provided in place of positioning protrusions 142) would have been predictable.
Therefore, pursuant to In re Fout, 213 USPQ 532 (CCPA 1982), and/or In re O'Farrell, 7 USPQ2d 1673 (Fed. Cir. 1988), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute the positioning protrusion of Sato with the adhesive of Sue since the result would have been predictable.
Regarding claim 20, Sato teaches a lens driving device, comprising:
a holder member (20, 30) (See e.g. Figs. 2, 3, 24, 25, 36, 41, 42, 49; Paragraph 0084);

a first coil (18) disposed on the bobbin (See e.g. Figs. 2, 3, 4, 11, 24, 25, 36, 41, 42, 49; Paragraphs 0076 and 0078);
a magnet (28, 282) disposed on the holder member and facing the first coil (See e.g. Figs. 2, 3, 11, 24, 25, 36, 41, 42, 49; Paragraphs 0078, 0081, 0085, and 0089);
a base (14) disposed under the holder member (See e.g. Figs. 2, 3, 24, 25, 36, 41, 42, 49; Paragraph 0076);
a first circuit board (44) disposed on an upper surface of the base (See e.g. Figs. 2, 3, 24, 25, 36, 41, 42, 49; Paragraph 0076);
a second circuit board (40) disposed on an upper surface of the first circuit board and comprising a second coil (18) facing the magnet (See e.g. Figs. 3, 4, and 21; Paragraphs 0076 and 0081-0082),
wherein the first circuit board comprises a body part (44) disposed between the upper surface of the base and the second circuit board and a terminal part (44, 46) extending from an outer periphery of the body part (See e.g. Figs. 2-3 and 21-22; Paragraphs 0076 and 0199-0200),
wherein the body part of the first circuit board (44) comprises a hole formed at a center of the body part of first circuit board and a first terminal (44b) disposed on an inner lateral surface of the hole of the first circuit board (See e.g. Figs. 2, 3, 4, and 21; Paragraphs 0081, 0194, and 0196-0197, particularly paragraph 0197: “six notch portions 44b are formed at positions corresponding to the six lands 18a…by mounting solder pastes on the six notch portions 44b and by carrying out solder reflow, it is possible to electrically connect internal wiring (not shown) of the flexible printed circuit (FPC) 44 with the six lands 18a of the coil board 44”),

wherein the first circuit board (44) comprises a terminal (44b) disposed on an inner peripheral surface of the first circuit board (See e.g. Figs. 2, 3, 4, and 21; Paragraphs 0081, 0194, and 0196-0197, particularly paragraph 0197: “six notch portions 44b are formed at positions corresponding to the six lands 18a…by mounting solder pastes on the six notch portions 44b and by carrying out solder reflow, it is possible to electrically connect internal wiring (not shown) of the flexible printed circuit (FPC) 44 with the six lands 18a of the coil board 44”),
wherein the first terminal is coupled to the second coil by a solder (See e.g. Figs. 2, 3, 4, and 21; Paragraphs 0081-0082 and 0197-0199),
wherein the second circuit board (40) comprises a groove (periphery of 40b or 40c) formed on an inner periphery of the second circuit board (See e.g. Figs. 3, 4, and 21; Paragraphs 0195-0197),
wherein each of the first circuit board and the second circuit board comprises a second hole (44a or 44b or 44a and 40b or 40c or 40a) (See e.g. Figs. 3, 4, and 21; Paragraphs 0076, 0081-0082, and 0195-0197),
wherein the base comprises a hole (14a) formed at a position corresponding to that of the terminal of the first circuit board and the solder (See e.g. Figs. 2, 3, 4, and 21; Paragraphs 0077 and 0195-0199), and
wherein a positioning portion (142) is nearer to an inner periphery of the hole of the base than to the outer periphery of the base (See e.g. Figs. 3, 4, and 21; Paragraphs 0077 and 0195-0197).
Additionally, Sato discloses that the first circuit board is soldered or adhered to the second circuit board, including at an inner periphery of the first circuit board and mounted to the base (See e.g. Figs. 2-4 and 21-22; Paragraphs 0197 and 0213). Nevertheless, Sato fails to explicitly disclose that an adhesive is disposed in the hole of the base and fixes the first circuit board to the base.

Sue teaches this hole and adhesive disposed in the hole and attached to the base and the first circuit board in order “to prevent the foreign matter from entering the inside of the yoke through the gap for preventing a short circuit between the power supply terminal and the yoke” (Paragraphs 0011-0012 and 0061).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the lens driving device of Sato with the hole having adhesive disposed therein as in Sue order “to prevent the foreign matter from entering the inside of the yoke through the gap for preventing a short circuit between the power supply terminal and the yoke,” as taught by Sue (Paragraphs 0011-0012 and 0061).
Moreover, given that Sato teaches the positioning portion (142) for attaching the first circuit board to the base located nearer to an inner periphery of the hole of the base than to an outer periphery of the base and Sue teaches the use of adhesive for connecting the circuit board to the base “to prevent the foreign matter from entering the inside of the yoke through the gap for preventing a short circuit between the power supply terminal and the yoke,” as taught by Sue (Paragraphs 0011-0012 and 0061), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the lens driving device of Sato such that an adhesive is provided nearer to an inner periphery of the hole of the base than to an outer periphery of the base, since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950).

Therefore, pursuant to In re Fout, 213 USPQ 532 (CCPA 1982), and/or In re O'Farrell, 7 USPQ2d 1673 (Fed. Cir. 1988), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute the positioning protrusion of Sato with the adhesive of Sue since the result would have been predictable.
Regarding claims 21-23, Sato in view of Sue teaches the lens driving device of claims 1, 19, and 20, respectively, as above.
Sato further teaches that the base comprises a protrusion (142) protruding from the upper surface of the base (See e.g. Figs. 3, 4, and 21; Paragraphs 0195-0197),
wherein the protrusion of the base is disposed in the hole (44a, 40b) of the first circuit board and the second circuit board (See e.g. Figs. 3, 4, and 21; Paragraphs 0195-0197),
wherein the hole of each of the first circuit board and the second circuit board is formed at a position corresponding to that of the protrusion of the base (See e.g. Figs. 3, 4, and 21; Paragraphs 0195-0197).

Response to Arguments
Applicant's arguments, see pages 10-12, filed 12/23/2020, with respect to the 35 U.S.C. 103 rejection in view of Sato and Sue have been fully considered but they are not persuasive.
Applicant argues that “even assuming for the sake of argument that a skilled artisan would have had a reason to modify the Sato device with the teachings of Sue (a proposition with which Applicants do not agree), the claimed invention would still not be achieved because the adhesive would not be disposed as claimed and the modified device would not include all of the other features now recited in the claims.” and that “a skilled artisan would not have had any reason to further modify such a modified Sato/Sue device to arrive at the claimed invention.” However, Examiner respectfully disagrees.
Specifically, although Sato is silent to an adhesive provided between the circuit board and the base, Sato does explicitly teach attaching the circuit boards with a solder and mounting the circuit boards to the base (See e.g. Figs. 2-4 and 21-22; Paragraphs 0197 and 0213). Moreover, Sato teaches the use of a positioning portion 142, provided nearer to the inner periphery than the outer periphery, to attach the first circuit board to the base (See e.g. Figs. 3, 4, and 21; Paragraphs 0077 and 0195-0197).
Furthermore, the adhesive provided in Sue is provided explicitly within a recessed portion on the surface of the base (See e.g. Figs. 1-3 and 6-7; Paragraphs 0050-0055, 0057-0059, and 0062), reading on the claimed structure of the part of the base that is coated with adhesive in claims 1, 19, and 20.
As such, given Sato’s disclosure of this positioning portion, combined with Sue’s disclosure of using an adhesive within a recessed portion “to prevent the foreign matter from entering the inside of the yoke through the gap for preventing a short circuit between the power supply terminal and the yoke” (Paragraphs 0011-0012 and 0061), Examiner maintains that it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an adhesive to attach the first circuit board to the base, nearer to the inner periphery than the outer periphery, as detailed above, In re Japiske, 86 USPQ 70 (CCPA 1950).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Moreover, Examiner further notes that Sato’s positioning portion 142 is used to mount the circuit board to the base, and as such, one of ordinary skill in the art would recognize and appreciate that positioning an adhesive at the place of the positioning portion could be utilized to mount the circuit board to the base. Thus, the prior art contained a device/method/product (i.e., a lens driving device) which differed from the claimed device by the substitution of component(s) (i.e., a positioning protrusion) with other component(s) (i.e., an adhesive), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element for another (i.e., substituting the positioning protrusion of Sato with the adhesive of Sue), and the results of the substitution (i.e., a lens driving device with a circuit board attached to the base by an adhesive provided in place of positioning protrusions 142) would have been predictable.
Therefore, pursuant to In re Fout, 213 USPQ 532 (CCPA 1982), and/or In re O'Farrell, 7 USPQ2d 1673 (Fed. Cir. 1988), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute the positioning protrusion of Sato with the adhesive of Sue since the result would have been predictable.
Finally, it is further noted that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). Additionally, to attach the circuit board to the base would have given a person of ordinary skill good KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1397.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to try changing the positioning portion of Sato to another of the finite options, such as an adhesive.
Additionally, Applicant argues that the references do not teach the newly recited features of claim 4. However, Examiner respectfully disagrees as Sato teaches the claimed “stoppers” as detailed above. Specifically, Applicant argues that the protrusions of Sato cannot be “stoppers,” but the protrusions of Sato read on all of the structural limitations of the claimed stoppers. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896